t c memo united_states tax_court emery celli cuti brinckerhoff abady p c petitioner v commissioner of internal revenue respondent docket no 22886-09l filed date usman mohammad for petitioner shawna a early for respondent memorandum opinion gale judge pursuant to sec_6330 petitioner emery celli cuti brinckerhoff abady p c emery pc seeks review of respondent’ sec_1all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure and all dollar amounts have been rounded to the nearest dollar figures may differ because of rounding determination to sustain a proposed levy to collect unpaid employment_tax interest and penalties for the quarterly period ended date 1q the issues for decision are whether emery pc is entitled to offset its unpaid employment_tax liability for 1q with the employment_tax that a related_taxpayer overpaid for the same quarter and whether emery pc is liable for additions to tax under sec_6651 and for failure to timely file an employment_tax return and pay tax and a penalty under sec_6656 for failure to deposit employment_tax background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference emery pc’s principal_place_of_business was in new york at the time it filed its petition i the firm’s structure and operation sec_2 commencing on date four attorneys--richard emery andrew celli matthew brinckerhoff and jonathan abady--practiced together in a firm 2the findings in part i are based upon materials emery pc submitted to the settlement officer conducting its collection_due_process cdp hearing although these materials were not considered by the settlement officer we conclude as more fully discussed infra pp that they are part of the administrative record named emery celli brinckerhoff abady llp emery llp a limited_liability partnership effective date mr celli ceased to be a partner and john cuti was admitted as a partner in emery llp for the first days of january the firm continued to conduct its operations through the emery llp entity but on date reflecting the change in the composition of its members the firm commenced operations through a new entity a professional_corporation organized as a subchapter_c corporation3 named emery cuti brinckerhoff abady p c emery pc mr emery owned of emery pc’s common_stock and messrs cuti brinckerhoff and abady each owned approximately of the stock as of date the firm ceased conducting ongoing operations through emery llp but that entity was maintained for the purpose of collecting revenues satisfying liabilities and distributing profits related to past work emery pc conducted the firm’s ongoing operations from that point forward through the end of emery llp paid 3a copy of emery pc’s form_1120 u s_corporation income_tax return filed for is in the administrative record 4emery pc’s name at the close of 1q was emery cuti brinckerhoff abady p c it changed its name to emery celli cuti brinckerhoff abady p c on date to reflect the return of mr celli after his service in the office of the attorney_general of the state of new york wages to seven employees totaling dollar_figure for 1q yet made employment_tax deposits totaling dollar_figure for that period ii payment of employment_taxes during the seven employees who were paid dollar_figure in wages by emery llp for the first two weeks of 1q received the balance of their wages during that quarter from emery pc emery pc paid to these employees plus an eighth employee hired in date wages totaling dollar_figure during 1q emery pc’s general ledger records five employment_tax deposits made with the electronic_federal_tax_payment_system during 1q with the first one dated date however the law firm’s payroll services provider that made the five employment_tax deposits erroneously submitted them under emery llp’s employment identification_number ein 5the bulk of the findings in parts ii and iii are based on evidence introduced at the trial in this case including the general ledgers of emery llp and emery pc for 1q respondent’s account transcripts for the two entities covering this period and the testimony of emery pc’s accountant the trial evidence also included emery pc’s form w-3 transmittal of wage and tax statements and forms w-2 wage and tax statement for whereas the corresponding forms for emery llp for that year were included in the submission made to the settlement officer as discussed infra p we conclude that emery pc is entitled to de novo review on the basis of the evidence presented at trial with respect to its claim_for_abatement of the additions to tax and penalty at issue a comparison of emery pc’s general ledger and respondent’s account transcript for emery llp’ sec_1q demonstrates the error for 1q emery pc’s general ledger reflects five entries for disbursements of employment_tax deposits totaling dollar_figure after date as follows date date date date date date total deposit dollar_figure big_number big_number big_number big_number big_number the figures for the deposits in emery pc’s general ledger are essentially identical6 to the figures recorded a few days later on respondent’s account transcript for emery llp and credited as employment_tax deposits made by that entity respondent’s account transcript indicates that emery llp made these five deposits plus an earlier deposit of dollar_figure on date or six employment 6there is a cent discrepancy between the employment_tax deposit recorded in emery pc’s general ledger for date and the corresponding credit reflected in respondent’s account transcript for emery llp 7respondent’s account transcript for emery llp’ sec_1q records that respondent assessed the employment_taxes as reported by emery llp on date tax deposits totaling dollar_figure during 1q however respondent’s account transcript for emery pc’ sec_1q records no employment_tax deposits respondent’s account transcript for emery llp’ sec_1q records that emery llp timely filed a form_941 employer’s quarterly federal tax_return reporting an employment_tax liability for that quarter of dollar_figure--that is the total of the employment_tax deposits recorded for it emery pc did not timely file a form_941 for 1q it filed one on date after having been contacted by respondent respondent’s account transcripts for emery llp’s three remaining quarters indicate that emery llp filed no form sec_941 and reported no employment_tax liabilities for those quarters respondent’s account transcripts for emery pc’s latter three quarters in indicate that emery pc timely filed form sec_941 and made employment_tax deposits exceeding dollar_figure for each quarter in addition emery llp and emery pc each filed forms w-3 for calendar_year to which were attached the forms w-28 issued by each entity to the law 8a form_w-2 must be filed by the employer with the social_security administration ssa and furnished to each employee which shows the wages paid and taxes withheld for the year for each employee see sec_31_6051-1 sec_31_6051-2 employment_tax regs a form w-3 is a transmittal form that reports the aggregated total of wages and employment_taxes reported on each form_w-2 issued sec_31_6051-2 employment_tax regs an employer must continued firm’s employees the amounts on each entity’s form w-3 and forms w-2 generally correspond to the amounts recorded in each entity’s general ledger for wages and employment_taxes paid for that year specifically emery llp’s form w-3 reported total wages paid of dollar_figure and employment_taxes paid of dollar_figure emery pc’s form w-3 reported total wages paid of dollar_figure and employment_taxes paid of dollar_figure iii respondent’s request for form_941 for 1q from emery pc on or about date respondent notified emery pc that the internal_revenue_service irs had no record of emery pc’s having filed a form_941 for 1q emery pc’s accountant david grant who had handled emery pc’s tax matters beginning with second quarter used emery pc’s general ledger to prepare a form_941 for 1q which he submitted to respondent on or about date the form_941 reported employment_tax due of dollar_figure and claimed a credit for employment_tax deposits of dollar_figure on the basis of entries in continued file with the ssa a form w-3 and a copy of each form_w-2 reflected in it see id 9the parties have stipulated that respondent’s account transcript for emery pc’ sec_1q indicates that the return was submitted on or about date the account transcript on its face contradicts the stipulation it states that the return was filed on date and that the assessment_date of the tax reported as due on the return was date we accordingly disregard the parties’ stipulation see 66_tc_312 emery pc’s general ledger for wages paid and employment_tax deposits made in those aggregate amounts on the basis of this return respondent assessed the dollar_figure in employment_taxes reported as due but did not credit emery pc with the dollar_figure of employment_tax deposits claimed respondent also assessed additions to tax under sec_6651 and for failure_to_file a return and failure to pay as well as a penalty under sec_6656 for failure to deposit respondent then began sending collection notices to emery pc for these amounts mr grant thereafter submitted to the irs taxpayer_advocate_service a form 941c supporting statement to correct information for emery llp’ sec_1q claiming adjustments for emery llp’s overpayment of employment_taxes income_tax_withholding social_security_tax and medicare_tax the form 941c reported that emery llp had previously reported wages of dollar_figure for 1q but that its correct wages and employment_tax liability for that period were dollar_figure and dollar_figure respectively mr grant’s cover letter to the form 941c therefore requested that a dollar_figure credit10 be applied to emery pc’s employment_tax liability for 1q an irs representative thereafter informed mr grant 10this figure is dollar_figure less than the difference between the dollar_figure of employment_tax deposits credited to emery llp for 1q and emery llp’s employment_tax liability of dollar_figure for the first two weeks of 1q as claimed in the form 941c this dollar_figure discrepancy is not explained in the record that a credit for emery llp’s claimed overpayment could not be applied as requested because the three-year period of limitations for claiming a refund had expireddollar_figure iv the cdp hearing respondent thereafter issued to emery pc a letter final notice-- notice_of_intent_to_levy and notice of your right to a hearing regarding the 1q employment_tax that had been assessed against it emery pc timely requested a hearing in the hearing request emery pc contended that the 1q employment_tax liability respondent sought to collect had been previously paid_by it or a related_entity entitling emery pc to either a credit refund setoff or equitable_recoupment for the asserted_liability and any resulting interest without regard to whether any refund claim was timely or relief on various other grounds emery pc further contended that the sec_6651 and additions to tax and sec_6656 penalty should be abated for reasonable_cause emery pc’s counsel and a settlement officer assigned to the case held a face-to-face conference emery pc’s counsel explained that through the error of a payroll service provider emery pc’s employment_tax deposits during 1q 11the parties have stipulated that emery llp has not made a claim_for_refund with respect to the employment_taxes paid under its ein for 1q had been remitted under the ein of emery llp an entity through which the law firm had previously conducted its operations emery pc’s counsel further contended that emery pc should be credited with the 1q deposits that had been erroneously submitted under emery llp’s ein either through equitable_recoupment or some other meansdollar_figure three days later the settlement officer ascertained from his own research that emery pc and emery llp were both still active entities and on that basis concluded that it would not be appropriate to allow emery pc to offset any of it sec_1q employment_tax liability with deposits emery llp had made for that perioddollar_figure when the settlement officer informed emery pc’s counsel of his findings and conclusion that emery llp’s employment_tax deposits for 1q should not be credited towards emery pc’s employment_tax liability for that period emery pc’s counsel explained the reasons for maintaining the active status of both entities and promised to provide a written explanation with supporting 12emery pc’s counsel did not propose any collection alternatives or raise any other issues in connection with the hearing 13at the time of the cdp hearing the law firm had switched back to conducting its ongoing operations through the emery llp entity this change had been made in when mr cuti left the firm as with the previous switch in principal operating entities emery pc was maintained after for the purpose of collecting revenues satisfying liabilities and distributing profits related to past work documentation ten days later emery pc’s counsel indicated that the written explanation and documentation would be provided in a week approximately days after that deadline lacking any written submission from emery pc’s counsel the settlement officer concluded that the proposed levy should be sustained just over a month later with no submission from emery pc’s counsel in the interim he submitted a notice_of_determination to his irs office of appeals appeals team manager for approval and received it after the notice_of_determination was approved but days before it was issued emery pc’s counsel submitted two letters with extensive exhibits to the settlement officer the first letter again explained the particulars of emery pc’s employment_tax deposits for 1q having been submitted under the ein of emery llp and attached documents to substantiate the claim including the form w-3 and forms w-2 that emery llp had filed and respondent’s account transcript for emery llp’ sec_1q which respectively showed that emery llp had paid total wages of dollar_figure for but had paid dollar_figure in employment_taxes for 1q the submission also included a printout of an date email exchange between emery pc’s certified_public_accountant c p a and the emery law firm’s former payroll services provider for 1q indicating that the emery law firm’s payroll deposits for the entirety of that quarter had been mistakenly submitted under emery llp’s ein the second letter was directed at explaining why both emery llp and emery pc had been maintained as active entities during and the years thereafter with each entity being used at various times to conduct the bulk of the law firm’s operations submitted with the letter were the federal_income_tax returns for each entity covering and later years to demonstrate the periods during which either entity reported the bulk of the law firm’s income the settlement officer did not review these letters and attachments instead days after the letters were received the settlement officer issued a notice_of_determination sustaining the levy the notice concluded that emery pc had not shown that employment_tax deposits had been misapplied to a related business known as emery llp as it contended because emery llp was still active and emery pc had failed to provide an explanation and supporting documentation for the continued active status of emery llp the notice further stated that because emery pc had not explained the continued active status of emery llp emery pc’s claim that it was entitled to a credit for the time-barred refund of emery llp’s employment_tax overpayment through equitable_recoupment was not considereddollar_figure the notice made no mention of emery pc’s claim for penalty abatement emery pc timely petitioned this court for review of the determination v evidence proffered at trial emery pc proffered additional evidence at trial to support its claim that it was entitled to an offset for employment_tax deposits that had been mistakenly made under emery llp’s ein this additional evidence included the testimony of mr brinckerhoff regarding the law firm’s history and operational structure as well as the testimony of emery pc’s c p a to the effect that he had prepared emery llp and emery pc’s forms w-3 for calendar_year using their general ledgers in which emery llp and emery pc reported total wages of dollar_figure and dollar_figure respectively he had prepared emery pc’s form_941 for 1q that was filed in date at the request of the irs by using emery pc’s general ledger and that he understood from his communications with emery pc’s payroll service provider that the provider had made all employment_tax deposits for 1q under the ein of emery llp the documents introduced pincitethe notice also found that the requirements of applicable law and administrative procedure had been satisfied and that the proposed levy appropriately balanced the need for the efficient collection_of_taxes with the concern that the proposed collection action be no more intrusive than necessary the notice additionally found that no other issue or collection alternative had been raised by emery pc except its entitlement to a credit or offset for the 1q employment_tax deposits credited to emery llp trial which had not been submitted to the settlement officer included emery pc’s forms w-3 and w-2 the general ledgers of emery llp and emery pc respondent’s account transcripts for emery pc and for emery llp second third and fourth quarters only discussion i statutory framework sec_6331 authorizes the secretary to levy upon the property and property rights of any person liable for taxes taxpayer who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 and sec_6330 together provide that the levy authorized in sec_6331 may be made with respect to any unpaid tax only if the secretary has given written notice to the taxpayer days before levy of the amount of the unpaid tax and of the taxpayer’s right to a hearing if a hearing under sec_6330 is timely requested it is to be conducted by an appeals officer_or_employee who has had no prior involvement with respect to the unpaid tax at issue before the hearing sec_6330 the appeals officer_or_employee shall at the hearing obtain verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 at the conclusion of the hearing the appeals officer_or_employee must determine whether and how to proceed with the collection action and shall take into account the verification that the requirements of any applicable law or administrative procedure have been met the relevant issues raised by the taxpayer challenges to the underlying tax_liability raised by the taxpayer where permitted and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 emery pc argues that the levy sustained in the notice_of_determination should not proceed because it is entitled through equitable_recoupment or other means to offset the employment_tax liability that respondent seeks to collect with an overpayment of employment_tax made by emery llp for the same period the refund of which is now time barred it argues that without this offset respondent will have twice collected the 1q employment_taxes arising from the payment of wages to the employees of the law firm after date--once from the employment_tax deposits made under emery llp’s ein for 1q and a second time from the proposed levy on emery pc’s property respondent argues that the levy may proceed because the settlement officer’s determination upholding the levy was not an abuse_of_discretion in view of the fact that emery pc never provided the settlement officer with any proof of its claim that the employment_taxes sought from it were duplicative of those already paid_by emery llp ii equitable_recoupment sec_6214 provides that this court may apply the doctrine_of equitable_recoupment to the same extent that it is available in civil tax cases before the district courts of the united_states and the united_states court of federal claims the doctrine_of equitable_recoupment is a judicially created doctrine 15respondent has not disputed that we have jurisdiction to apply equitable_recoupment in a sec_6330 proceeding cf 130_tc_54 rejecting the commissioner’s argument that our equitable_recoupment jurisdiction extends only to taxes over which we have deficiency or overpayment jurisdiction rev’d on another issue 560_f3d_620 7th cir the jurisdictional grant in sec_6214 is expressed in the broadest of terms menard inc v commissioner t c pincite and we see nothing in the statute that would limit our jurisdiction to apply the doctrine when exercising our jurisdiction pursuant to sec_6330 to review a notice_of_determination concerning a collection action see also karagozian v commissioner t c memo continued that under certain circumstances allows a litigant to avoid the bar of an expired statutory limitations_period 130_tc_54 rev’d on another issue 560_f3d_620 7th cir the doctrine prevents an inequitable windfall to a taxpayer or to the government that would otherwise result from the inconsistent tax treatment of a single transaction item or event affecting the same taxpayer or a sufficiently related_taxpayer id equitable_recoupment operates as a defense that may be asserted by a taxpayer to reduce the commissioner’s timely claim of a deficiency or by the commissioner to reduce the taxpayer’s timely claim for a refund id when applied for the benefit of a taxpayer the equitable_recoupment doctrine allows a taxpayer to raise a time- barred claim of a tax overpayment as an offset to reduce or eliminate the amount owed on the commissioner’s timely claim see 329_us_296 menard inc v commissioner t c pincite equitable_recoupment cannot be used offensively to seek a money continued adjudicating the merits of the taxpayer’s equitable_recoupment claim in a sec_6330 proceeding aff’d 595_fedappx_87 2d cir revah v commissioner tcmemo_2010_269 same rev’d on another issue and remanded 584_fedappx_811 9th cir and 584_fedappx_813 9th cir payment but only defensively to offset an adjudicated deficiency 494_us_596 although the doctrine is typically invoked by taxpayers as a defense to a deficiency the origins of equitable_recoupment lie in equitable principles concerning the collection of indebtedness--specifically the inequity of the government as sovereign collecting a tax debt from a taxpayer arising from a transaction when the government already holds his money mistakenly but beyond the limitations_period for claiming a refund as a consequence of the taxation of the same transaction on an inconsistent theory see 295_us_247 see also dalm u s pincite given the foundation of the doctrine in principles of debt collection it undoubtedly applies with equal force when the government is as here seeking to collect rather than assess a tax as a general_rule the party claiming the benefit of an equitable_recoupment defense must establish that it applies see menard inc v commissioner t c pincite 101_tc_551 to establish that equitable_recoupment applies a party must establish the following elements the overpayment or deficiency for which recoupment is sought by way of offset is barred by an expired period of limitations the time-barred overpayment or deficiency arose out of the same transaction item or taxable_event as the overpayment or deficiency before the court the transaction item or taxable_event has been inconsistently subjected to two taxes and if the transaction item or taxable_event involves two or more taxpayers there is sufficient identity of interest between the taxpayers subject_to the two taxes that the taxpayers should be treated as one see dalm u s pincite menard inc v commissioner t c pincite 113_tc_6 aff’d 264_f3d_904 9th cir iii standard and scope of review before considering whether the proposed levy may proceed we note the parties’ arguments concerning the appropriate standard and scope of our review of emery pc’s equitable_recoupment claim the standard of review is two tiered when we review an appeal officer’s determination in a sec_6330 proceeding where the underlying tax_liability is properly at issue we review the determination de novo 114_tc_176 and the scope of our review extends to evidence introduced at the trial that was not a part of the administrative record see eg 134_tc_1 supplemented by tcmemo_2011_243 where the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 goza v commissioner t c pincite see also 718_f3d_89 2d cir when the review is for abuse_of_discretion it is the position of the tax_court that the scope of our review extends beyond the administrative record to include evidence adduced at trial 123_tc_85 rev’d 439_f3d_455 8th cir although we were reversed on this point by the court_of_appeals for the eighth circuit which held that the scope of review in these circumstances is confined to the administrative record other courts of appeals have agreed see 568_f3d_710 9th cir aff’g in part tcmemo_2006_116 and aff’g in part vacating in part decisions in related cases 469_f3d_27 1st cir aff’g 125_tc_301 emery pc contends that its equitable_recoupment claim is a challenge to the underlying tax_liability triggering de novo review that would include consideration of evidence presented at the trial that was not considered by the settlement officer respondent contends otherwise arguing that emery pc’s equitable_recoupment claim is not a challenge to the underlying tax_liability and accordingly is reviewed for abuse_of_discretion on the basis of the administrative record alone because we conclude that the outcome of this case would be the same regardless of which standard and scope of review applies we have no need to decide that issue that is because on the basis of the administrative record alone we find that the settlement officer abused his discretion in failing to consider emery pc’s equitable_recoupment claim and the documentation it provided to support that claim first we note that the administrative record includes not only material that the settlement officer reviewed but also material that was available for his review see 885_f2d_551 9th cir west v commissioner tcmemo_2010_250 slip op pincite n moreover at the time of emery pc’s cdp hearing the internal_revenue_manual irm instructed appeals employees conducting such hearings to c onsider information received after the due_date for supplying information but prior to issuance of the notice_of_determination decision letter irm pt c date see shanley v commissioner tcmemo_2009_17 slip op pincite noting the de_facto extension of time for submitting information arising from the requirement in irm pt c that an appeals employee consider information submitted before the issuance of a notice_of_determination it is undisputed that emery pc submitted substantial information and supporting document sec_11 days before the notice_of_determination was issued and that the settlement officer did not consider the submissiondollar_figure the submission included two letters with extensive attachments in view of the fact that these materials were available for the settlement officer’s review and that irm guidelines instructed him to review them we find that the two letters and their attachments are part of the administrative record the first letter explained the law firm’s organizational history including the firm’s alternating use of emery llp and emery pc as its principal operating entity with the other entity maintained for the purpose of collecting revenues and paying liabilities arising from past work this alternating use was substantiated with copies of each entity’s federal_income_tax returns for several years demonstrating that the bulk of the firm’s income was received through only one of the two entities in any given year the second letter explained the circumstances of emery pc’s employment_tax payments for 1q having been remitted under emery llp’s ein and substantiated the error by including copies of emery llp’s form w-3 and forms w-2 for and respondent’s account transcript for 16the notice_of_determination states that no consideration was given to emery pc’s claim that it was entitled to use a time-barred refund of emery llp’s employment_tax overpayment through equitable_recoupment because emery pc had failed to provide a written explanation and documentation for the continued active status of emery llp 1q which together demonstrated that emery llp had reported wage payments of only dollar_figure for all of per its form w-3 and yet had paid employment_taxes of dollar_figure for the first quarter of that year per the account transcript we are persuaded that the obvious discrepancy between the wage payments emery llp reported for all of and the employment_taxes it paid for the first quarter of that year would have alerted the settlement officer to the need for further investigation in any event the settlement officer’s failure to consider the significant information emery pc provided before issuance of the notice_of_determination was contrary to irm guidelines and led to the erroneous conclusion that emery pc had failed to document its claims we conclude in these circumstances that it was an abuse_of_discretion for the settlement officer to fail to consider emery pc’s late submission where the appeals employee conducting a cdp hearing has committed an abuse_of_discretion we sometimes remand the case for remedial action in a supplemental hearing see eg estate of sanfilippo v commissioner tcmemo_2015_15 antioco v commissioner tcmemo_2013_35 a remand however should be necessary or productive 117_tc_183 in any such remand the appeals_office is not limited to what the appeals_office considered during the first administrative hearing jordan v commissioner tcmemo_2011_243 wl at see also 136_tc_463 supplementing 131_tc_197 rivas v commissioner tcmemo_2017_56 at the most significant items of evidence that emery pc offered at trial were the 1q general ledgers for itself and emery llp these ledgers demonstrate conclusively that all but the first of the employment_tax payments recorded in respondent’ sec_1q account transcript for emery llp were in fact remitted by emery pc from its funds albeit under emery llp’s ein with respect to wages paid to the eight firm employees that gave rise to the employment_tax liability that emery llp mistakenly reported as its own in short emery pc was the source of the employment_tax payments for 1q that created emery llp’s overpayment and emery pc paid the wages that gave rise to the employment_tax liability that was paid under emery llp’s ein this trial evidence which--as discussed infra p 30--is within the scope of our review for purposes of deciding emery pc’s claim_for_abatement of the additions to tax and penalty respondent seeks to collect would presumably be presented to the appeals employee conducting a supplement hearing pursuant to any remand in our view when the general ledgers for each entity for 1q are compared to respondent’s corresponding account transcripts they conclusively establish emery pc’s equitable_recoupment claim in the circumstances we see nothing productive coming from a remand and have instead considered the ledgers in determining whether emery pc has demonstrated entitlement to equitable_recoupment with respect to emery llp’s employment_tax overpayment for 1q iv application of equitable_recoupment a element time-barred overpayment the record establishes that emery llp overpaid its employment_taxes for 1q emery llp’s general ledger records that emery llp paid total wages of dollar_figure for that quarter and none for the remainder of the year however respondent’s account transcript for emery llp’ sec_1q records that emery llp paid dollar_figure of employment_taxes for that period as the tax paid is nearly double the wages paid it is obvious that emery llp has a substantial overpayment of employment_taxes for 1q dollar_figure sec_6511 provides that refund claims must be filed within the later of three years from the date the return was filed or two years from the date the tax 17the record does not allow us to compute the exact amount of emery llp’s overpayment given the wages it paid during 1q the parties will therefore be expected to calculate the amount of the overpayment in a rule computation was paid the parties stipulated that as of trial emery llp had not filed a refund claim for any overpayment of employment_taxes for 1q as emery llp’s latest employment_tax deposit for 1q was made on date and received a few days after and the parties have stipulated that emery llp timely filed a form_941 for that quarter it is clear that any claim for a refund of emery llp’s employment_tax overpayment for 1q is time barred thus emery pc has established the existence of a time-barred overpayment b element same transaction item or taxable_event emery pc contends that emery llp’s time-barred overpayment and emery pc’s underpayment of employment_tax for 1q arose out of the same transaction or taxable_event respondent disagrees contending that there are two taxable events the assessment of employment_taxes in date based on emery llp’s voluntary payment and the assessment of employment_taxes in date based on emery pc’s self-reported liability on the form_941 it filed in date respondent misconstrues what constitutes a taxable_event for this purpose in our view the taxable_event in the case of employment_taxes is not the 18a form_941 is generally due on or before the last day of the first calendar month following the period for which it is made see sec_31_6071_a_-1 employment_tax regs commissioner’s assessment of tax but instead the employer’s payment of wages which in general triggers the employer’s obligation to withhold and or to pay social_security_taxes hospital taxes and income_tax withholdings--the employment_taxes at issue in this case see generally sec_3102 sec_3111 sec_3402 sec_3403 thus the taxable_event here was the payment of wages to the eight employees of the law firm during the latter days of 1q ie wage payments made after the first payment of wages on date the law firm’s employees received wages biweekly and accordingly there were five such payments to seven and then after the first two payments eight employees during this 75-day period each of the five payments of wages by emery pc was a separate taxable_event triggering an employment_tax liability thus strictly speaking there were taxable events or if the seven then eight employees are disaggregated in which emery pc incurred an employment_tax liability that was paid_by emery llp and for which respondent both seeks to retain the tax paid_by emery llp and also to collect it from emery pc for each of these or taxable events in the absence of equitable_recoupment respondent will have collected employment_tax twice on the same payment of wages--albeit with respect to or separate taxable events all of the wage payments were to the same employees during the same taxable_period cf 329_us_296 declining to treat excise_taxes paid on battery sales in different taxable years as arising from the same transaction for purposes of equitable_recoupment thus the components of the time-barred overpayment and the employment_tax liability that respondent seeks to collect in each instance arose from the same taxable_event albeit or of them because the employment_taxes that respondent seeks to retain and to collect respectively arose from the same payments of wages to the same employees during the same taxable_period we conclude that the requirement that the two taxes arise from the same taxable_event has been satisfied c element inconsistently subjected to two taxes the taxable_event here--the payment of aggregate wages of dollar_figure to the law firm’s eight employees during the latter days of 1q 1999--has been taxed twice on inconsistent theories emery llp has paid employment_taxes of dollar_figure on the theory that it was the payor of wages to the law firm’s employees for the foregoing period and respondent now seeks to collect dollar_figure in employment_taxes plus penalties and interest from emery pc on the inconsistent theory that emery pc was the payor of the same wages during the same period thus emery pc has demonstrated satisfaction of the third element for application of equitable_recoupment d element identity of interest courts may in certain circumstances permit a taxpayer to recoup an erroneously paid tax that the taxpayer did not pay himself estate of branson v commissioner t c pincite stating that absolute identity of interest between payor and recipient is not required but the payor of the tax and the recipient of the recoupment must have a sufficient identity of interest such that they should be treated as a single_taxpayer in equity see 301_us_532 110_f3d_678 9th cir in such circumstances any distinction of legal entities would be purely artificial estate of branson v commissioner t c pincite though emery llp and emery pc were separate legal entities with distinct eins during 1q each was owned by the same four individuals during that period ie messrs emery cuti brinckerhoff and abady consequently the burden of double_taxation in this situation would be borne by the same individuals therefore emery pc has demonstrated sufficient identity of interest with emery llp to allow emery pc to recoup the employment_tax for 1q that emery llp overpaid see id v penalty abatement although emery pc sought abatement of the additions to tax under sec_6651 and and the penalty under sec_6656 for 1q in its hearing request the notice_of_determination is silent regarding the additions to tax and penalty which we treat as a determination to deny emery pc’s claim_for_abatement the assessed additions to tax and penalty are part of the underlying tax_liability for purposes of sec_6330 see 482_f3d_792 5th cir treating sec_6656 penalty as part of underlying tax_liability subject_to de novo review 130_tc_44 we have interpreted the phrase ‘underlying tax liability’ as including any amounts a taxpayer owes pursuant to the tax laws that are the subject of the commissioner’s collection activities quoting 115_tc_329 stevens techs inc v commissioner tcmemo_2014_13 at respondent does not contend and the record does not establish that emery pc had a prior opportunity to dispute the additions to tax and penalty before the cdp hearing we accordingly review emery pc’s liability for them de novo see goza v commissioner t c pincite where a taxpayer fails to timely file a return including a form_941 sec_6651 imposes an addition_to_tax equal to of the amount_required_to_be_shown_as_tax for each month the return is late not to exceed in the aggregate where a taxpayer fails to timely pay the tax shown on a return including a form_941 sec_6651 imposes an addition_to_tax equal to of the amount shown as tax for each month the failure continues not to exceed in the aggregate where a taxpayer fails to make a federal_tax_deposit by the date prescribed sec_6656 imposes a penalty of up to of the undeposited amount additions to tax under sec_6651 and and penalties under sec_6656 may be abated if a taxpayer proves that the failure was due to reasonable_cause and not willful neglect see sec_6651 and a sec_301_6651-1 proced admin regs the record establishes and the parties do not dispute that emery pc failed to timely file a form_941 for 1q pay the tax reported thereon or make timely deposits of the employment_tax arising from its payment of wages to the law firm’s employees during that quarter however we hold that emery pc has shown that its failure to timely file a form_941 pay the tax thereon or make timely employment_tax deposits for 1q was due to reasonable_cause reasonable_cause for failure to timely file returns exists if the taxpayer can establish that it exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301 c proced admin regs reasonable_cause for failing to pay taxes exists if the taxpayer can establish that it exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless unable to pay the tax id courts have relied on this ordinary-business-care-and-prudence standard to determine whether a taxpayer had reasonable_cause for failing to timely make deposits see eg 390_f3d_1035 7th cir 251_f3d_862 9th cir e wind indus inc v united_states 196_f3d_499 3d cir 164_f3d_814 2d cir 33_f3d_589 6th cir see also stevens techs inc v commissioner tcmemo_2014_13 the determination of whether a taxpayer exercised ordinary business care and prudence in providing for payment of a tax_liability is based on all the facts and circumstances of the taxpayer’s financial situation sec_301_6651-1 proced admin regs we conclude on the basis of all the facts and circumstances that emery pc exercised ordinary business care and prudence to ensure that a form_941 for 1q was timely filed and its employment_taxes were paid the paramount factor in this case is that a return was timely filed and the employment_taxes were timely paid with respect to the wages at issue albeit under an incorrect ein in these circumstances we hold that emery pc’s failure to timely file a form_941 pay the tax reported thereon and deposit its employment_taxes for 1q was due to reasonable_cause and not willful neglect accordingly emery pc is entitled to abatement of the sec_6651 and additions to tax and the sec_6656 penalty that respondent assessed and now seeks to collect vi conclusion we hold that emery pc may equitably recoup emery llp’s employment_tax overpayment for 1q to offset emery pc’s unpaid employment_taxes for that period additionally we hold that emery pc is entitled to abatement for the additions to tax under sec_6651 and and penalty under sec_6656 that respondent has assessed for emery pc’ sec_1q however to the extent that emery pc’s underpayment of employment_tax for 1q exceeds emery llp’s overpayment of employment_tax for that quarter we sustain respondent’s determination to collect the balance by levy to reflect the foregoing decision will be entered under rule
